Name: 98/341/EC: Commission Decision of 13 May 1998 derogating, for the 1997/98 marketing year, from certain provisions of Commission Regulation (EEC) No 1201/89 as regards aid applications and applications for supervised storage of unginned cotton originating in certain Greek prefectures (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  plant product;  European Union law;  agricultural structures and production;  Europe
 Date Published: 1998-05-21

 Avis juridique important|31998D034198/341/EC: Commission Decision of 13 May 1998 derogating, for the 1997/98 marketing year, from certain provisions of Commission Regulation (EEC) No 1201/89 as regards aid applications and applications for supervised storage of unginned cotton originating in certain Greek prefectures (Only the Greek text is authentic) Official Journal L 151 , 21/05/1998 P. 0034 - 0034COMMISSION DECISION of 13 May 1998 derogating, for the 1997/98 marketing year, from certain provisions of Commission Regulation (EEC) No 1201/89 as regards aid applications and applications for supervised storage of unginned cotton originating in certain Greek prefectures (Only the Greek text is authentic) (98/341/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to protocol 4 on cotton annexed to the Act of Accession of Greece, as last amended by Regulation (EC) No 1553/95 (1),Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 (2), as amended by Regulation (EC) No 1584/96 (3), and in particular Article 11(1) thereof,Whereas Commission Regulation (EEC) No 1201/89 of 3 May 1989 laying down rules implementing the system of aid for cotton (4), as last amended by Regulation (EC) No 1740/97 (5), lays down 31 March as the time limit for placing unginned cotton in supervised storage but allows the possibility for the Member State to set a later time limit under certain conditions; whereas for the 1997/98 marketing year Greece used that provision by setting the time limit for supervised storage at 31 January 1998; whereas, as a result of exceptional weather conditions, it proved impossible to harvest the unginned cotton until the beginning of March 1998 in certain Greek prefectures; whereas, therefore, the start of supervised storage and the lodging of the corresponding aid applications should be accepted without penalty for the unginned cotton originating in those prefectures up to a date allowing for the other time limits in the rules to be complied with;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS DECISION:Article 1 1. By derogation from the first indent of Article 5(3), from Article 7(1) and from the first and second subparagraphs of Article 9(2), the following conditions shall apply for the 1997/98 marketing year to unginned cotton harvested in the Greek prefectures indicated in paragraph 2:(a) aid applications lodged by 15 April at the latest may be accepted;(b) if the aid applications are lodged between 1 April and 15 April, the aid to be granted shall be that valid on the previous 31 March;(c) applications for supervised storage lodged by 15 April at the latest may be accepted.2. The Greek prefectures referred to in paragraph 1 are:Kavala, Xanthi, Rodopi and Evros.Article 2 This Decision is addressed to the Hellenic Republic.Done at Brussels, 13 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 30. 6. 1995, p. 45.(2) OJ L 148, 30. 6. 1995, p. 48.(3) OJ L 206, 16. 8. 1996, p. 16.(4) OJ L 123, 4. 5. 1989, p. 23.(5) OJ L 244, 6. 9. 1997, p. 1.